In this case appellant sued appellees, a copartnership composed of M. J. Segal, Nate Rosenbaum, and Sam Segal, for damages on account of certain libelous matter alleged to have been printed and published by appellees of and concerning him. Appellees answered in the suit. The case was tried, and a verdict returned and judgment entered in 1923, in appellees' favor. Appellant duly filed a motion for a new trial, which was overruled, and appellant excepted, and gave notice of and perfected his appeal. Briefs have not been filed in this court by any of the parties. The appeal is dismissed, because of the appellant's failure to brief the case. Rule 38, 230 S.W. viii; Smith v. Spearman (Tex.Civ.App.)249 S.W. 252. Dismissed.